Citation Nr: 1018478	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  04-24 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from March 1980 to 
March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 and later rating 
decision by the Department of Veterans Affairs (VA) Atlanta, 
Georgia Regional Office (RO), which declined the Veteran's 
application seeking to reopen her previously denied claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  In an April 2007 decision, the Board 
reopened the Veteran's claim, and remanded the underlying 
claim for service connection for additional development.

At the outset, the Board recognizes that, while the Veteran 
originally filed separate claims for service connection for 
PTSD and depression, claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, those claims are most appropriately adjudicated as 
a single issue of entitlement to service connection for a 
psychiatric disability.


FINDINGS OF FACT

The record does not contain competent medical evidence 
establishing a diagnosis of PTSD based on an in-service 
traumatic event, or stressor, that involved experiencing, 
witnessing, or being confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others; and a 
psychiatric disorder, to include PTSD and depression, was not 
documented during service, and there is no competent medical 
evidence of a nexus between the post- service diagnosis of a 
psychiatric disorder and service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD and depression, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1131, 5107, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in July 2002, and September 2003; 
a rating decision in October 2002; a statement of the case in 
April 2004; and a supplemental statement of the case in 
August 2004.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claim, 
evidence considered, pertinent laws and regulations, and 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the October 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  The Veteran was scheduled for a VA examination in 
September 2009.  The Veteran failed to report for this 
examination.  She did not show good cause for her failure to 
report for this examination, nor did she request that it be 
rescheduled.  Therefore, in light of her failure to 
cooperate, the Board concludes that a remand for an 
additional examination would serve no purpose and the Board 
finds that the duty to assist has been satisfied with this 
regard.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  
Furthermore, the Board finds that if there is any deficiency 
in the notice to the Veteran or the timing of the notice it 
is harmless error because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) 
(Board erred in relying on various post-decisional documents 
for concluding adequate notice was provided, but the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of her claim, and therefore 
the error was harmless).  

Service Connection

The Veteran contends that she is entitled to service 
connection for a psychiatric disorder.  She claims that she 
developed PTSD secondary to sexual harassment in service.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2009).  

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  According to the 
DSM-IV criteria, the traumatic event, or stressor, must 
involve experiencing, witnessing, or being confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others.  In addition, the response must involve intense 
feelings of fear, hopelessness, or horror.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2009).

If a PTSD claim is based on in-service personal trauma, 
evidence from sources other than the appellant's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor, and allowing him the opportunity to furnish 
this type of evidence or advise the VA of potential sources 
of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2009).

In a February 1996 statement, the Veteran described her in-
service stressor as sexual harassment from her superior 
during the performance of her military duties as a clerk.  
She stated that her supervisor kept making sexual advances to 
her, asking her to work weekends, and scheduling business 
trips, which she refused to attend.  On one occasion she went 
to a hotel room with her supervisor because she felt obliged 
to, and while there they talked, he touched her breast and 
hugged her.  After that incident, the harassment continued 
until she was transferred to a different building.  She 
stated that while she did not report the incident, she told 
some acquaintances at the time about being harassed.

The Veteran's service medical records, to include her January 
1985 medical examination for service separation, are negative 
for any pertinent complaints or findings suggestive of any 
psychiatric impairment.  

When examined by VA in April 1996, the Veteran reported being 
harassed and touched by many men in service while stationed 
in Okinawa.  She complained of problems sleeping.  
Objectively, the Veteran was anxious, restless, and nervous.  
She was depressed, reclusive, and withdrawn.  She denied 
delusions or hallucinations.  The examiner diagnosed 
generalized anxiety disorder with depression.  The examiner 
stated that no PTSD was noted at that time.

A May 1997 VA clinical treatment note shows that the Veteran 
filed a claim for PTSD in relation to sexual trauma in the 
military.  VA treatment records starting in 1999 show a 
diagnosis and treatment for depressive disorder, major 
depression, and depression with psychotic symptoms.  In May 
2000, the Veteran reported being stressed over the need to 
obtain housing after leaving her aunt's household due to 
sexual advances from her aunt's boyfriend.  In December 2001, 
the Veteran reported that work-related stress had lead her to 
quit her job as a teacher.  Reportedly, she was being 
harassed by the children's parents.  

In a witness statement in July 2003,  D.B. indicated that she 
served with the Veteran in Okinawa, and at the time the 
Veteran had discussed being sexually harassed in Japan.  D.B. 
also reported that the Veteran related being sexually 
harassed by her aunt's boyfriend, and complained of problems 
with housing and unemployment.  

In a medical statement dated in April 2004, a VA staff 
physician stated that the Veteran carried a diagnosis of 
severe prolonged PTSD and suffered with most of the 
symptomatology that went with that diagnosis.  The physician 
indicated that the Veteran had significant social and 
occupational impairments due to her illness, and had moved 
three times in the previous seven months.

A VA clinical mental health note shows that the Veteran 
reported sexual harassment in service with physical contact.  
She reported feeling intimidated by her superior who kept 
making passes at her.  The Veteran complained of periodic 
PTSD symptoms.  The clinician diagnosed major depressive 
disorder and PTSD.  

In April 2007, the Veteran's claim for service connection for 
PTSD was remanded in order to afford the Veteran a VA 
examination to determine whether a diagnosis of PTSD was 
appropriate, and if so, whether it was related to her 
service.  The Veteran was scheduled for a VA examination in 
September 2009.  The Veteran failed to report for that 
examination.  She did not show good cause for her failure to 
report for the examination, nor did she request that it be 
rescheduled.  In fact, in February 2010 the Veteran submitted 
a statement requesting that the claim be decided based on the 
evidence of record.  The duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, 
she cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).

Where a Veteran fails to report to an examination, without 
good cause, in connection with a claim for service 
connection, the claim shall be adjudicated based on the 
evidence of record.  38 C.F.R. § 3.655 (2009).

Competency is a legal concept in determining whether medical 
or lay evidence may be considered or is admissible.  That is 
distinguished from weight and credibility, a factual 
determination going to the probative value of the evidence, 
or whether evidence tend to prove a fact, once that evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159 (2009).

A psychiatric disorder, to include PTSD and depression, was 
not affirmatively shown to have been present during service.  
The Board finds that chronicity in service is not established 
in this case, and therefore, a showing of continuity of 
symptoms after discharge is required to support the Veteran's 
claim for service connection of her psychiatric disorder.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (b) (2009).

A diagnosis of a psychiatric condition was first recorded in 
1996, approximately 11 years after discharge from service.  
The length of time between her separation from service and 
the initial confirmed clinical diagnosis weighs against 
continuity of symptomatology.  38 C.F.R. § 3.303(b) (2009); 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence 
of symptoms constitutes negative evidence and opposes the 
claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002). 

To the extent that the Veteran asserts continuity of 
symptomatology, the Board finds that the evidence of 
continuity fails not because of the lack of documentation, 
rather the assertion of continuity is less probative than the 
negative evidence and continuity of symptomatology is not 
established.  38 C.F.R. § 3.303(b) (2009); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

To the extent that the Veteran claims that she has PTSD 
related to service, the Board finds that PTSD is not a 
condition under case law where lay observation has been found 
to be competent to establish a diagnosis and the 
determination as to the presence of the disorder therefore is 
medical in nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488 (1997) (on the question of 
whether the Veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also by regulation ,the diagnosis of PTSD requires medical 
evidence diagnosing the condition in accordance 38 C.F.R. 
§ 4.125, that is, a diagnosis that conforms to the Diagnostic 
and Statistical Manual of Mental Disorders (DSM- IV).  38 
C.F.R. §3.304(f) (2009).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159 (2009).  

As a lay person, the Veteran is not qualified or competent, 
through education, training, or experience to offer a medical 
diagnosis of PTSD.  For this reason, the Board finds that the 
statements of the Veteran that she has PTSD related to 
service are not competent evidence.

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition; sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer). 

By regulation, the diagnosis of PTSD requires medical 
evidence diagnosing the condition in accordance 38 C.F.R. § 
4.125, that is, a diagnosis that conforms to the Diagnostic 
and Statistical Manual of Mental Disorders (DSM- IV).  38 
C.F.R. § 3.304(f) (2009).  For that reason, PTSD is not a 
simple medical condition that a lay person is competent to 
identify.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

A VA examiner determined in April 1996, noted that the 
Veteran did not exhibit PTSD at that time.  The only 
affirmative PTSD diagnosis of record is contained in the 
April 2004 medical statement and VA clinical treatment notes.  
However, the clinicians who have diagnosed PTSD have not 
etiologically linked the diagnosis to an in-service stressor.  
There was no detailed discussion of a possible link between 
the Veteran's specific symptoms and the alleged in-service 
stressor, nor was there a discussion of the criteria for a 
DSM-IV diagnosis of PTSD and whether such criteria had been 
met by the Veteran.  Moreover, while the Veteran's statements 
regarding her stressful events in service have carefully been 
considered, as a fact finder, the Board finds that the 
Veteran's alleged stressor does not provide a basis to assume 
that the Veteran has PTSD caused by said stressor because the 
claimed stressor did not involve experiencing, witnessing, or 
being confronted with an event or events that involved actual 
or threatened death or serious injury, or a threat to the 
physical integrity of self or others. 

While some treatment records and an April 2004 opinion state 
the Veteran has PTSD, the records do not show that the 
diagnosis was made pursuant to the criteria found in DSM-IV 
as required by regulation.  38 C.F.R. § 3.304(f) (2009).  A 
VA examination was requested to determine whether that 
diagnosis was appropriate and the Veteran failed to attend.  
The duty to assist is not a one-way street.  If a veteran 
wishes help in developing his claim, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

As the competent medical evidence does not show that it is as 
likely as not that the Veteran currently suffers from PTSD 
that meets the criteria for a DSM-IV diagnosis of PTSD, and 
in the absence of competent medical evidence linking any 
current PTSD to a stressor during her service, service 
connection must be denied.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). 

With regard to service connection for a psychiatric disorder, 
other than PTSD, on VA examination in April 1996, the 
examiner diagnosed generalized anxiety disorder with 
depression.  Similarly, VA treatment records starting in 
1999, show diagnoses of depression with psychosis, major 
depression and depressive disorder. However, no specific 
conclusions were recorded regarding the etiology of the 
conditions, although there were many references to incidents 
of employment, domestic, and financial difficulties.  
Accordingly, on the question of medical causation, that is, 
medical evidence of an association or link between a 
psychiatric disorder, first diagnosed after service, and 
service, there is no competent medical evidence that supports 
the claim.  A VA examination could have clarified whether any 
psychiatric disorder was related to service, but the Veteran 
did not attend the scheduled examination.  The duty to assist 
is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

In sum, as the Board may consider only competent, medical 
evidence to support its findings as to questions involving a 
medical diagnosis that is not capable of lay observation, and 
of medical causation where lay assertion on medical causation 
is not competent evidence.  In the absence of competent 
medical evidence of a diagnosis of PTSD that meets the DSM- 
IV requirements and is due to an stressor in service, and in 
the absence of medical evidence that associates any 
psychiatric disorder, other than PTSD, to service, the Board 
finds that the preponderance of the evidence is against the 
claim that a psychiatric disorder was incurred in or 
aggravated by service and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include 
posttraumatic stress disorder and depression is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


